                Case 2:19-cv-00290-RSL Document 359 Filed 12/04/20 Page 1 of 5



 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      BRUCE CORKER, d/b/a RANCHO
      ALOHA, et al.,                                                Cause No. C19-0290RSL
 9
                                Plaintiffs,
10
                                                                    ORDER GRANTING IN PART
                     v.                                             SPROUTS FARMERS MARKET,
11
                                                                    INC.’S MOTION FOR PROTECTIVE
      COSTCO WHOLESALE CORPORATION,                                 ORDER (DKT. # 306)
12
      et al.,

13
                                Defendants.

14

15          This matter comes before the Court on “Defendant Sprouts Farmers Market, Inc.’s
16
     Motion for Protective Order for Relief from Noticed 30(b)(6) Depositions.” Dkt. # 306. 1 The
17
     named plaintiffs grow Kona coffee in the Kona District of the Big Island of Hawaii and allege
18
     that various distributors, wholesalers, and retailers of coffee products sell ordinary commodity
19

20   coffee labeled as “Kona” coffee, to the detriment of those who grow actual Kona coffee. After

21   reviewing defendants’ written discovery responses, plaintiffs issued deposition notices under
22   Rule 30(b)(6). Defendant Sprouts Farmers Market, Inc., a retailers, seeks a protective order
23
     limiting the topics for which its witness must be prepared to testify.
24

25
            1
26              A redacted version of the motion is available for public viewing at Dkt. # 304.

27   ORDER GRANTING IN PART SPROUTS FARMERS
     MARKET’S MOTION FOR PROTECTIVE
28   ORDER (DKT. # 306) - 1
             Case 2:19-cv-00290-RSL Document 359 Filed 12/04/20 Page 2 of 5



 1          Rule 26 of the Federal Rules of Civil Procedure governs the permissible scope of
 2   discovery in federal civil litigation. Rule 26(b) sets forth the threshold requirement that
 3
     information sought to be discovered must appear “relevant to any party’s claim or defense and
 4
     proportional to the needs of the case . . . .” In determining proportionality, courts consider
 5

 6   factors such as “the importance of the issues at stake in the action, the amount in controversy, the

 7   parties’ relative access to relevant information, the parties’ resources, the importance of the
 8   discovery in resolving the issues, and whether the burden or expense of the proposed discovery
 9
     outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Even if a discovery request seeks relevant
10
     and proportional information, discovery may nevertheless be prohibited under Rule 26(c) upon a
11
     showing of “annoyance, embarrassment, oppression, or undue burden or expense” in connection
12

13   with a particular request. The Court is authorized to “forbid[] inquiry into certain matters, or

14   limit[] the scope of disclosure or discovery to certain matters....” Fed. R. Civ. P. 26(c)(1)(D). To
15   establish good cause for a protective order under Rule 26(c), the movant must show “‘that
16
     specific prejudice or harm will result’ if the protective order is not granted.” In re Roman
17
     Catholic Archbishop of Portland in Or., 661 F.3d 417, 424 (9th Cir. 2011) (quoting Foltz v.
18
     State Farm Mut. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003)). “Rule 26(c) confers broad
19

20   discretion on the trial court to decide when a protective order is appropriate and what degree of

21   protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).
22   A. Overbreadth Objections
23
            Sprouts objects to all of the proposed deposition topics to the extent they seek information
24
     regarding products manufactured and distributed by entities other than Cameron’s. Plaintiffs
25
     have adequately alleged under Rule 9(b) only that Sprouts sells coffee products supplied by
26

27   ORDER GRANTING IN PART SPROUTS FARMERS
     MARKET’S MOTION FOR PROTECTIVE
28   ORDER (DKT. # 306) - 2
             Case 2:19-cv-00290-RSL Document 359 Filed 12/04/20 Page 3 of 5



 1   defendant Cameron’s and that those products falsely designate Kona as their place of origin. See
 2   Dkt. # 271 at ¶¶ 27 and 132. Plaintiffs may not use discovery to develop new claims or defenses
 3
     that are not asserted in the pleadings. Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2000
 4
     amendment. This objection is sustained: Sprouts may limit its witness preparation to products
 5

 6   supplied by Cameron’s.

 7   B. Less Burdensome Source
 8          Defendants argue that the information sought in topics 4 and 8 could be obtained with
 9
     less burden and expense from the supplier defendants. Some of the information sought in topics
10
     4 and 8 is primarily, if not solely, within Sprouts’ possession, such as its processes for knowing
11
     that the Kona-labeled coffee it sells contains coffee from the Kona district and its procedures for
12

13   complying with the Food Safety Modernization Act (“FSMA”). Even if some of the requested

14   information were in the possession of both the supplier and retailer defendants, Sprouts has not
15   articulated any reason to suspect that producing the information would be burdensome or that it
16
     would be more convenient or less expensive to obtain the information from the supplier
17
     defendants. This objection is overruled.
18
     C. Relevance Objection
19

20          Sprouts objects to topic 6, which seeks Sprouts’ “document retention policies and efforts

21   to preserve, search for, and produce documents requested in discovery in this litigation.”
22   Although the nature of the objection is not clearly stated, responsive information would be
23
     irrelevant to any issue in the case absent some indication that Sprouts’ production has been
24
     insufficient or deficient in some way. Sprouts contends, and plaintiffs do not dispute, that it has
25
     produced over 6,500 documents during discovery. Plaintiffs offer no reason to suspect that the
26

27   ORDER GRANTING IN PART SPROUTS FARMERS
     MARKET’S MOTION FOR PROTECTIVE
28   ORDER (DKT. # 306) - 3
                Case 2:19-cv-00290-RSL Document 359 Filed 12/04/20 Page 4 of 5



 1   production was deficient: Sprouts will not be required to prepare a witness to testify regarding
 2   topic 6.
 3
            Sprouts also objects on relevance grounds to two deposition topics seeking its “processes
 4
     for knowing and tracking the contents of coffee sold with a Kona Label, including its food safety
 5

 6   plan, recall plan, supply chain program, inventory cycle, EIN designations, and SKU data” and

 7   its “practices and procedures for compliance with the Food Safety Modernization Act.” Dkt.
 8   # 307-1 at 13 and 19. Information regarding Sprouts’ processes for knowing what is in the coffee
 9
     products it sells, if any, is clearly relevant to plaintiffs’ claim that Sprouts is selling products that
10
     are falsely labeled as Kona coffee. Topic 4 does not depend on the requirements of or Sprouts’
11
     compliance with FSMA: if Sprouts does not have a food safety plan, recall plan, supply chain
12

13   program, SKU numbers, etc., or if those items do not help Sprouts know what is in its Kona

14   coffee products, the corporate representative can simply state that the corporation has no
15   responsive information. If, however, Sprouts does have plans, processes, inventory records,
16
     product numbers, etc. that help it keep track of the contents of the products it sells, it shall
17
     prepare its witness to testify about those materials. Plaintiffs have not, however, explained why
18
     Sprouts’ practices and procedures for ensuring its compliance with FSMA (as opposed to the
19

20   actual plans developed to track inputs and outputs as a means of enhancing food safety) are

21   relevant. Sprouts therefore need not prepare its witness to testify regarding topic 8.
22

23
            For all of the foregoing reasons, the retailer defendants’ motion for protective order from
24
     the noticed Rule 30(b)(6) depositions (Dkt. # 306) is GRANTED in part.
25
                Sprouts has been accused of selling deceptive products produced or distributed by
26
     ORDER GRANTING IN PART SPROUTS FARMERS
27
     MARKET’S MOTION FOR PROTECTIVE
28   ORDER (DKT. # 306) - 4
             Case 2:19-cv-00290-RSL Document 359 Filed 12/04/20 Page 5 of 5



 1                 Cameron’s: the Rule 30(b)(6) deponents may limit his or her preparations
 2                 accordingly.
 3
              Sprouts need not prepare its witness to respond to topics 6 or 8.
 4
     In all other respects, the motion for a protective order is denied.
 5

 6

 7          Dated this 4th day of December, 2020.
 8

 9

10
                                                Robert S. Lasnik
11                                              United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER GRANTING IN PART SPROUTS FARMERS
     MARKET’S MOTION FOR PROTECTIVE
28   ORDER (DKT. # 306) - 5
